Exhibit 10.162

FOURTH MODIFICATION AGREEMENT

THIS FOURTH MODIFICATION AGREEMENT (the "Agreement") is made as of the 28th day
of March, 2002, by and among E-LOAN, INC. (the "Borrower"), and GMAC Bank, a
federal saving bank (the "Lender").

BACKGROUND



The Borrower and the Lender entered into a Warehouse Credit Agreement, dated as
of November 1, 2001, as amended (as so amended, the "Warehouse Credit
Agreement") pursuant to which the Lender agreed to make advances (the
"Advances") to the Borrower in accordance with the provisions of the Warehouse
Credit Agreement. All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Warehouse Credit Agreement.



The Advances are evidenced by the Borrower's Amended and Restated Note, dated as
of December 17, 2001 (the "Note") in the stated principal amount of $70,000,000
and secured by, among other things, a Warehouse Security Agreement dated as of
November 1, 2001, as amended (as so amended, the "Warehouse Security Agreement")
between the Borrower and the Lender granting the Lender a security interest in
certain of the Borrower's assets.



The Borrower has requested that the Lender make certain modifications to the
terms of the Warehouse Credit Agreement, and the Lender has agreed to such
modification, subject to the terms and conditions of this Agreement.





NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1. Warehouse Credit Agreement. The Warehouse Credit Agreement is hereby amended
as follows:



(a) The definition of "Commitment" contained in Section 1.01 of the Warehouse
Credit Agreement is amended to read in full as follows:



""Commitment" shall mean the obligation of the Lender to make Advances in an
aggregate principal amount outstanding at any time not to exceed $50,000,000, or
such other amount as Lender, in its sole discretion, may determine from time to
time."



(b) The definition of "Expiry Date " contained in Section 1.01 of the Warehouse
Credit Agreement is revised as follows:

"Expiry Date" shall mean the earlier of (i) March 31, 2003, as such date may be
extended upon mutual agreement between the Borrower and the Lender from time to
time, and (ii) the date that is 120 days after the date on which the Lender
shall have given the Borrower the notice referred to in Section 9.13 hereof.



(c) Section 2.01 of the Warehouse Credit Agreement is amended to read in full as
follows:



"2.01 Commitment. Subject to and upon the terms and conditions set forth herein,
the Lender agrees, at any time and from time to time prior to the Expiry Date
(or such earlier date as the Commitment shall have been terminated pursuant to
the terms hereof), to make an advance or advances (each an "Advance" and,
collectively, the "Advances") to the Borrower, which Advance: (i) shall be made
at any time and from time to time in accordance with the terms hereof on and
after the Effective Date and prior to the Expiry Date; (ii) shall bear interest
as provided in Section 2.07; (iii) may be prepaid and reborrowed in accordance
with the provisions hereof; and (iv) shall be made against the pledge by the
Borrower of Eligible Mortgage Loans, Eligible Nonconforming Mortgage Loans,
Eligible HELOCs or Liquid Assets as Collateral for such Advance as provided
herein and in the Warehouse Security Agreement; provided, however, that (1) the
aggregate principal amount of Advances outstanding at any time shall not exceed
the lesser of (x) the Commitment and (y) an amount equal to: the Borrowing Base,
at such time minus (b) $2,000,000, (2) the aggregate principal amount of
Advances outstanding at any time secured by Mortgage-backed Securities shall not
exceed 0% of the Commitment, (3) the aggregate principal amount of Wet Advances
outstanding at any time shall not exceed 40% of the Commitment, (4) the
aggregate principal amount of Advances outstanding at any time secured by Jumbo
Loans shall not exceed 40% of the Commitment, (5) the aggregate principal amount
of Advances outstanding at any time secured by Eligible Nonconforming Mortgage
Loans shall not exceed $5,000,000 (the "Nonconforming Commitment"), (6) the
aggregate principal amount of Advances outstanding at any time secured by Credit
A- Loans shall not exceed 100% of the Nonconforming Commitment, (7) the
aggregate principal amount of Advances outstanding at any time secured by Credit
B Loans shall not exceed 100% of the Nonconforming Commitment, (8) the aggregate
principal amount of Advances outstanding at any time secured by Credit C Loans
shall not exceed 50% of the Nonconforming Commitment, (9) the aggregate
principal amount of Advances outstanding at any time secured by Credit D Loans
shall not exceed 0% of the Nonconforming Commitment, (10) the aggregate
principal amount of Advances outstanding at any time secured by Eligible HELOCs
shall not exceed $5,000,000 (the "HELOC Commitment") and (11) the aggregate
principal amount of Advances outstanding at any time secured by Eligible
Nonconforming Mortgage Loans and Eligible HELOCs shall not exceed $5,000,000."



(d) Section 2.07(a) of the Warehouse Credit Agreement is amended to read in full
as follows:



"2.07 Interest. The Borrower agrees to pay interest in respect of the
outstanding principal amount of the Advances from the date the proceeds thereof
are made available to the Borrower until the maturity thereof (whether by
acceleration or otherwise) (i) with respect to Advances secured by Eligible
Mortgage Loans, at a rate per annum equal to 1.50% in excess of the LIBOR Rate
in effect from time to time and (ii) with respect to Advances secured by
Eligible Nonconforming Mortgage Loans or Eligible HELOCs, at a rate per annum
equal to 2.00% in excess of the LIBOR Rate in effect from time to time;
provided, however, that with respect to any Advance which is disbursed by
cashier's check, the applicable rate of interest, calculated in accordance with
the provisions of this Section 2.07(a), shall be reduced by 0.25% during the
first fifteen (15) days that such Advance is outstanding; and provided, further,
that, with respect to any Advance secured by a Mortgage Loan which is the
subject of an Interest Rate Commitment, the applicable rate of interest,
calculated in accordance with the provisions of this Section 2.07(a), shall be
reduced by 0.25%, and provided, further, that, with respect to any Advance
secured by an Eligible Aged Mortgage Loan, Eligible Aged Nonconforming Mortgage
Loan, or an Eligible Aged HELOC, the applicable rate of interest, calculated in
accordance with the provisions of this Section 2.07(a), shall be increased by
0.50%."



(e) Sections 4.02(a), 4.02(c) and 4.02(d) of the Warehouse Credit Agreement is
amended to read in full as follows:



"(a) if on any date the aggregate principal amount of Advances outstanding
(after giving effect to all other repayments thereof on such date) exceeds the
lesser of (x) the Commitment or (y) an amount equal to: (i) the Borrowing Base
as then in effect minus (ii) $2,000,000, the Borrower shall immediately prepay
the principal of Advances in an aggregate amount equal to such excess;"



(f) Section 4.03(a) of the Warehouse Credit Agreement is amended to read in full
as follows:

"(a) So long as no Default or Event of Default has occurred and is continuing or
would result therefrom, upon the Borrower's request therefor accompanied by a
prepayment by the Borrower of Advances in an amount sufficient to cause the
amount of Advances outstanding to be less than or equal to: (x) the Borrowing
Base (calculated without reference to any Collateral which the Borrower requests
be released from the Lien granted pursuant to the Warehouse Security Agreement)
minus (y) $2,000,000, and a deposit by the Borrower of such amount as the Lender
shall designate as a reserve for application to any fees, accrued interest or
breakage costs payable with respect to the calendar month in which such
prepayment occurs, the Lender shall, within one Business Day after the later of
the receipt of such request or such prepayment and deposit, release from the
Lien granted pursuant to the Warehouse Security Agreement and deliver to the
Borrower in accordance with the terms of the Warehouse Security Agreement
(i) the Collateral corresponding to such Mortgage Loan(s) or Mortgage-backed
Security(ies) and (ii) the Collateral Documents pertaining thereto."



(g) Section 4.04(c) of the Warehouse Credit Agreement is amended to read in full
as follows:

"(c) The Borrower shall make a deposit in immediately available funds into the
Warehouse Payment Account by 4:00 p.m. on the Business Day on which the release
of the Lender's security interest in such Mortgage Loan or Mortgage-backed
Securities is scheduled to occur pursuant to the purchase by an Investor under a
Purchase Commitment, in an amount equal to the amount by which the aggregate
amount of Advances outstanding exceeds: (i)  the Borrowing Base (calculated
without reference to any such Mortgage Loan or Mortgage-backed Security) minus
(ii) $2,000,000."



(e) Section 8.15 of the Warehouse Credit Agreement is amended to read in full as
follows:



"8.15 Portfolio Aging. The Borrower will not at any time permit the aggregate
principal amount of the Eligible Mortgage Loans then pledged as Collateral that
have an Origination Date that is more than 60 days prior to such time ("Eligible
Aged Mortgage Loans"), to exceed 12% of the aggregate principal amount of all
Eligible Mortgage Loans that are pledged as Collateral at such time and will not
at any time permit the aggregate principal amount of the Eligible Nonconforming
Mortgage Loans then pledged as Collateral that have an Origination Date that is
more than 60 days prior to such time ("Eligible Aged Nonconforming Mortgage
Loans"), to exceed 15% of the aggregate principal amount of all Eligible
Nonconforming Mortgage Loans that are pledged as Collateral at such time, and
will not at any time permit the aggregate principal amount of the Eligible
HELOCs then pledged as Collateral that have an Origination Date that is more
than 60 days prior to such time ("Eligible Aged HELOCs"), to exceed 0% of the
aggregate principal amount of all Eligible Nonconforming Mortgage Loans that are
pledged as Collateral at such time."



2. Warehouse Security Agreement. Section 4(a) of the Warehouse Security
Agreement is amended to read in full as follows:



"(a) So long as no Default or Event of Default has occurred and is continuing or
would result therefrom, upon the Assignor's request therefor and a prepayment by
the Assignor of Advances in an amount sufficient to cause the amount of Advances
outstanding to be less than or equal to: (x) the Borrowing Base (calculated
without reference to any Collateral which the Assignor requests be released from
the Lien granted pursuant hereto) minus (y) $2,000,000, and a deposit by the
Assignor of such amount as the Lender shall designate as a reserve for
application to any fees, accrued interest or breakage costs payable under the
Warehouse Credit Agreement with respect to the calendar month in which such
prepayment occurs, the Lender shall, within one Business Day after the later of
the receipt of such request or such prepayment and deposit, release from the
Lien granted pursuant hereto and deliver to the Assignor (i) the Collateral
corresponding to such Mortgage Loan(s) or Mortgage-backed Security(ies) and
(ii) the Collateral Documents pertaining thereto."



3. References to Credit Documents. Upon the effectiveness of this Agreement:

(a) Each reference in the Warehouse Credit Agreement to "this Agreement,"
"hereunder," "hereof," "herein" or words of like import, and each reference in
the Restated Note and the Warehouse Security Agreement to the Warehouse Credit
Agreement, shall mean and be a reference to the Warehouse Credit Agreement as
amended hereby;

(b) Each reference in the Warehouse Credit Agreement and the Warehouse Security
Agreement to the Note shall mean and be a reference to the Restated Note; and



(c) Each reference in the Warehouse Credit Agreement and the Note to the
Warehouse Security Agreement shall mean and be a reference to the Warehouse
Security Agreement as amended hereby.



4. Ratification of Documents.

(a) Except as specifically amended herein or amended and restated in the
Restated Note, the Warehouse Credit Agreement, the Note and the Warehouse
Security Agreement shall remain unaltered and in full force and effect and are
hereby ratified and confirmed.

(b) The execution, delivery and effectiveness of this Agreement and the Restated
Note shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Lender under the Warehouse Credit Agreement, the
Note or the Warehouse Security Agreement nor constitute a waiver of any default
or Event of Default under the Warehouse Credit Agreement, the Note or the
Warehouse Security Agreement.

5. Representations and Warranties. The Borrower hereby certifies that (i) the
representations and warranties which it made in the Warehouse Credit Agreement
and the Warehouse Security Agreement are true and correct as of the date hereof
and (ii) no Event of Default and no event which could become an Event of Default
with the passage of time or the giving of notice, or both, under the Note, the
Warehouse Credit Agreement or the Warehouse Security Agreement exists on the
date hereof.

6. Miscellaneous.

(a) This Agreement shall be governed by and construed according to the laws of
the State of Delaware without regard to principles of conflicts of laws and
shall be binding upon and shall inure to the benefit of the parties hereto,
their successors and assigns.

(b) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(c) This Agreement is intended to take effect as a document under seal.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

E-LOAN, INC.

 

By:____________________________________

President

 

GMAC Bank

 

By:____________________________________






--------------------------------------------------------------------------------


